Citation Nr: 1143667	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran had active service from October 1965 until February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for bilateral hearing loss and awarded a 10 percent disability rating, effective December 28, 2005.  The Veteran appealed seeking a higher initial rating.  The Board remanded the issue for further development in a July 2009 decision.  
On remand, in a December 2009 rating action, the Appeals Management Center (AMC) in Huntington, West Virginia, increased the Veteran's disability rating for bilateral hearing loss from 10 percent to 40 percent, effective April 3, 2007.  

Subsequently, in an April 2010 decision, the Board denied an initial schedular rating in excess of 10 percent for bilateral hearing loss for the period from December 28, 2005 to April 2, 2007; granted a schedular increase from 40 percent to 50 percent for bilateral hearing loss for the period from April 3, 2007; and remanded a TDIU claim as well as a claim for an extra-schedular rating due to the Veteran's service-connected hearing loss.  The matter of TDIU has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss with a 50 percent disability rating; for tinnitus with a 10 percent disability rating; and for bilateral chronic otitis externa with a 10 percent disability rating. 

2.  The Veteran's overall combined disability rating is 60 percent, which may be considered in this case as a single disability rated as 60 percent because all three service-connected disabilities affect a single body system, or his hearing and ears.

3.  The evidence is at least in equipoise regarding whether the Veteran's service-connected hearing and ear disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is awarding the Veteran a full grant of the benefit being sought on appeal, any errors VA made with respect to VCAA notice are considered non-prejudicial.

TDIU

The Veteran seeks a TDIU due to his service-connected disabilities.  Specifically, as noted in the Introduction, the Board in its April 2010 decision and remand found that the issue of a TDIU was raised by the record in the Veteran's appeal for a higher rating for his service-connected bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  He contends that he is unemployable due to his bilateral defective hearing.


Laws and Regulations

Total disability means that there is present an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides" or "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  See VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d., and Faust v. West, 13 Vet. App. 342, 356 (2000), respectively.  A Veteran is determined unable to engage in a substantially gainful occupation when jobs are not realistically within his physical and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Two different means exist to determine whether a Veteran is totally disabled.  The Schedule for Rating Disabilities provides for a finding of total disability to be made on an objective basis.  A Veteran is considered totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2).  Even if the Veteran is less than 100 percent disabled, he still will be considered totally disabled if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where a Veteran fails to meet these objective criteria, he may be found totally disabled on a subjective basis.  To qualify, the Veteran must show only that he is unable to secure and follow substantially gainful employment as a result of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  This determination is based on extra-schedular factors such as the Veteran's service-connected disability or disabilities, employment history, and educational and vocational background.  Id.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran seeks a TDIU due to his service-connected disabilities.  Specifically, he contends that he is unemployable due to his bilateral hearing loss.

In this case, the Veteran is currently service connected for three disabilities: bilateral hearing loss, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral chronic otitis externa, rated as 10 percent disabling.  His combined evaluation for compensation is 60 percent.  

Although it does not appear at first glance that the requisite percentage standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met, disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, may be considered on a combined basis for the purposes of establishing one 60 percent disability, or one 40 percent disability.  38 U.S.C.A. § 4.16(a)(1).  With application of the aforementioned provision, the 50 percent rating assigned for bilateral hearing loss and the 10 percent each for the Veteran's tinnitus and bilateral ear disease disabilities may be combined and form the basis for the establishment of a disability rated as at least 60 percent disabling.  Thus, as he has one disability rated at 60 percent for bilateral defective hearing and ear disease, he clearly meets the minimum percent rating requirement of 38 C.F.R. § 4.16(a).  Consequently, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.

The remaining question before the Board, therefore, is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  The fact that a Veteran is unemployed is not enough.  The question is whether his service-connected disorders without regard to his nonservice-connected disorders or lack of work skills or advancing age made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the Veteran is currently 64 years old.  He completed two years of college, but denied any further education or training.  He previously worked as a car salesman for (an) undisclosed dealership(s) for an undisclosed length of time.  In written submissions and his April 2007 RO hearing, the Veteran contended that his hearing impairment affected his job as a car salesman.  He testified that he had difficulties selling cars because hearing aids gave him headaches, and he had problems hearing clients and being paged on the car lot.  He has also stated that after being laid off, he could not find a job due to his hearing loss, including ringing in his ears.  

In addition to his service-connected disabilities, the record shows that the Veteran has numerous non-service connected conditions, to include: hypertension, low back pain, osteoarthritis of the spine, hyperlipidemia, a cerebrovascular accident, alcohol-induced syncope, alcohol abuse, dry eye syndrome, hyponatremia, fasciitis, neck pain, pseudophakia, possible colonic polyps, painful shoulder, angioedema, and an anal fistula.

The Veteran underwent a VA audiological examination in October 2010.  The Veteran complained of difficulties hearing speakers, especially in a noisy area.  He also reported bilateral tinnitus.  The examiner reported that the Veteran demonstrated unreliable puretones and speech recognition results after many reinstructions and retests.  She also noted that the Veteran's ears felt stopped up at times and that was when his hearing seemed to be worse.  She stated that based on her observations and previous examinations, it was her opinion that the Veteran's current hearing would less likely as not significantly impact his ability to work.  She also noted that most occupations do not set physical requirements for hearing with the exceptions of law enforcement, firefighting, and pilots.

In light of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is not capable of securing and following a substantially gainful occupation as a result of his service-connected bilateral defective hearing and ear disease.  There is no evidence that the Veteran's nonservice-connected disorders affect his ability to obtain and maintain employment or render him unemployable.  However, the evidence of record shows that the Veteran's three service-connected ear and hearing-related disabilities, coupled with consideration of his educational background and work experience, preclude him from securing and following a substantially gainful employment.  The medical and lay evidence recited above shows that his severe difficulty hearing interferes substantially with his ability to communicate.  The RO's reliance on the October 2010 VA examiner's opinion to deny a TDIU benefit here is misplaced in as much as the VA examiner's generic opinion essentially stated that hearing loss may only preclude employment for those in law enforcement, fire fighting, and flying.  Though the October 2010 VA examiner asserted that the Veteran's defective hearing did not preclude gainful employment, the Board, resolving all reasonable doubt in the Veteran's favor, will find that it is at least as likely as not that the Veteran's service-connected disabilities, specifically his bilateral hearing loss, preclude the Veteran from obtaining and maintaining substantially gainful employment.

The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, given the Veteran's significant level of hearing loss, he would likely have difficulty working as a car salesman or like employment in sales, which generally require the ability to communicate effectively.  Moreover, there is no indication from the record that the Veteran has any previous work experience or training involving other sedentary work outside of sales.  It thus appears that the Veteran has no specific skills to re-enter the work force at a job not involving an ability to communicate effectively.

In addition to his service-connected disabilities, the Veteran also suffers from low back pain, osteoarthritis, hypertension, and the other diseases noted above.  But even apart from these nonservice-related disorders, the lay and medical evidence of record indicates that he would most likely be unable to secure or maintain substantially gainful employment due to his service-connected bilateral hearing and ear disabilities, alone.  In other words, even if his nonservice-connected disorders were not present, he still would be unable to obtain or maintain substantially gainful employment because of the severity of his defective hearing and ear disorders.  Indeed, as mentioned, it is rated as 60 percent disabling on a combined basis.

The RO has previously denied this claim, noting that most occupations do not set physical requirements for hearing and that the Veteran had demonstrated inconsistent or unreliable test results.  As the Veteran has many disabilities, both service-connected and not, there can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  

The Board is of the opinion that, at minimum, the point of equipoise has been reached in this matter.  On the one hand, the October 2010 VA examiner opined that the Veteran's current hearing would less likely as not significantly impact his ability to work.  On the other hand, this VA examiner did not consider whether all of the Veteran's service-connected hearing and ear disabilities in combination would render him unable to secure or follow a substantially gainful occupation.  In addition, the October 2010 VA audiologist did not consider the Veteran's lay evidence of how his severe hearing loss had interfered with his ability to work as a car salesman; the VA examination failed to produce reliable results for puretone and speech recognition factors for reasons not entirely clear from a review of the examination report; and the RO/AMC had failed to obtain an opinion from the Under Secretary for Benefits or the Director of the Compensation and Pension Service on whether the Veteran was entitled to an extra-schedular disability rating for his service-connected bilateral hearing loss as requested in the Board's April 2010 remand decision. While there is evidence reflecting that the Veteran has significant nonservice-connected disabilities that may contribute to his unemployability, overall, the evidence demonstrates that the Veteran's service-connected disabilities alone are significant enough in their own right to preclude him from obtaining substantially gainful employment.

Therefore, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not that the Veteran is precluded from work due to his service-connected disorders.  As such, a total disability rating based upon individual unemployability is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the award of benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


